                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

MICHELLE LEAL,                              )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )      No. 2:13 CV 318
                                            )
TSA STORES, INC. d/b/a THE                  )
SPORTS AUTHORITY,                           )
                                            )
                      Defendant.            )

                                   OPINION and ORDER

       This matter is before the court on defendant TSA Stores, Inc. d/b/a The Sports

Authority’s (“TSA”) amended second motion for summary judgment. (DE # 149.) For

the reasons stated below, TSA’s motion will be denied.

I.     BACKGROUND

       A.     Factual Background

       The following facts are undisputed for purposes of TSA’s motion. On July 27,

2011, plaintiff Michelle Leal’s (“Leal”) husband Robert purchased a bicycle from a

Sports Authority store in Merrillville, Indiana. (DE # 149-5; DE # 149-6 at 10-11.) At the

time of purchase, the bicycle was assembled and displayed on the sales floor. (DE # 149-

6 at 12.) Robert wheeled the bicycle from the display to the front counter. (Id. at 51.)

Robert did not notice any looseness or other problems with the handlebars while

wheeling the bicycle to the front of the store. (Id.)
       Before completing the purchase of the bicycle, a TSA sales associate, Emmanuel

Hudson, inspected the bicycle and performed a “point system check” of the bicycle.1

(DE # 149-5; DE # 149-6 at 13.) Robert was not present during the point system check.

(DE # 149-6 at 13.) On the inspection checklist, Hudson check-marked the box

indicating that the handlebars were checked and tight. (DE # 149-5.) TSA employees do

not make any further adjustments or changes to the bicycles after this point system

check is completed, and have no further contact with the bicycles unless a customer

requests assistance loading the bicycle into his or her car. (DE # 149-10 at 52.) In this

case, Robert loaded the bicycle into his own car. (DE # 149-6 at 22.)

       At the time Robert loaded the bicycle into his car, he did not notice any looseness

in the handlebars. (DE # 149-6 at 50.) He also did not notice any issues with the

handlebars when he got home and put the bicycle away. (Id.) Leal rode the bicycle

around the block the same day Robert brought it home. (DE # 149-6 at 28.) She rode the

bicycle on two or three occasions prior to the accident, with her longest ride lasting

approximately 30 minutes. (DE # 149-11 at 19.) During these rides, Leal never noticed

anything wrong with the bicycle and never experienced any difficulties with the

handlebars. (Id. at 23-24.)

       However, three weeks after Robert purchased the bicycle, on August 18, 2011,

Leal was riding the bicycle and put pressure on the handlebars and the handlebars



       1
        Leal disputes that Hudson actually performed each aspect of the pre-sale
inspection. (DE # 150 at 3.)

                                              2
became loose and turned all the way to the left. (DE # 149-8 at 8.) Leal fell off the bicycle

and was injured. (Id.) A police officer who arrived at the scene of Leal’s accident stated

that the nut securing the handlebars was so loose that it could be turned with his

fingers. (DE # 151-7 at 11.)

       B.      Procedural Background

       On April 10, 2018, this court granted TSA’s partial motion for summary

judgment. (DE # 139.) However, additional issues having been raising by the parties

during the course of the briefing of that motion, this court granted TSA leave to file a

second motion for summary judgment, addressing Leal’s claims for (1) negligent

inspection; and (2) strict liability. TSA filed a second motion for summary judgment,

which is now fully briefed and ripe for resolution.

       In its motion, TSA argues that it is entitled to judgment as a matter of law with

regard to both of Leal’s remaining claims. First, it argues that there is no evidence that

the pre-sale point system check of the bicycle was improperly performed, and thus no

evidence that it breached any duty it owed to Leal. (DE # 149-1 at 1.) Second, it argues

that there is no evidence that the bicycle was in a defective condition at the time it left

TSA’s control, and thus, it cannot be strictly liable for Leal’s injury. (Id. at 2.)

       II.     LEGAL STANDARD

       Federal Rule of Civil Procedure 56 requires the entry of summary judgment, after

adequate time for discovery, against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that


                                                3
party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Palmer v. Marion County, 327 F.3d 588, 595

(7th Cir. 2003). In doing so, the non-moving party cannot rest on the pleadings alone,

but must present fresh proof in support of its position. Anderson, 477 U.S. at 248;

Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). A dispute about a material

fact is genuine only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable jury could find for

the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550 U.S. 372,

380 (2007).

       The court’s role in deciding a summary judgment motion is not to evaluate the

truth of the matter, but instead to determine whether there is a genuine issue of triable

fact. Anderson, 477 U.S. at 249-50; Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th

Cir. 1994). In viewing the facts presented on a motion for summary judgment, a court

must construe all facts in a light most favorable to the non-moving party and draw all

legitimate inferences and resolve all doubts in favor of that party. NLFC, Inc. v. Devcom

Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).




                                               4
III.   ANALYSIS

              A.     Negligent Inspection

       TSA has moved for summary judgment of Leal’s negligent inspection claim on

the basis that there is insufficient evidence that it breached its duty of care. “To prevail

on a claim of negligence, a plaintiff is required to prove: (1) a duty owed by the

defendant to the plaintiff; (2) a breach of that duty by the defendant; and (3) an injury to

the plaintiff proximately caused by the breach.” Ford Motor Co. v. Rushford, 868 N.E.2d

806, 810 (Ind. 2007). “The element of duty is generally a question of law to be

determined by the court.” Smith v. Walsh Constr. Co. II, LLC, 95 N.E.3d 78, 84 (Ind. Ct.

App.), reh’g denied (Apr. 18, 2018), transfer denied sub nom. Walsh Constr. Co., II, LLC v.

Case Found. Co., 110 N.E.3d 1146 (Ind. 2018). However, “[b]reach and proximate cause

are almost always questions of fact to be resolved by a factfinder.” Id. at 86.

       “There is no requirement . . . that negligence be proven by direct evidence. ‘It is a

well-settled principle that [negligence] can be proven by circumstantial evidence

alone.’” Foddrill v. Crane, 894 N.E.2d 1070, 1075 (Ind. Ct. App. 2008) (quoting Thomas v.

State, 698 N.E.2d 320, 324 (Ind. Ct. App. 1998)). “When items of circumstantial evidence

are relied upon to raise an inference of negligence, they must be of such significance

and relationship to one another that a reasonable conclusion of negligence can be

founded thereon.” Elkhart Cmty. Sch. v. Yoder, 696 N.E.2d 409, 414 (Ind. Ct. App. 1998).

       After a thorough review of the parties’ arguments and the record, the court

concludes that the evidence, viewed in a light most favorable to Leal, reveals genuine


                                              5
issues of material fact, including but not limited to the question of whether TSA,

through Hudson, negligently inspected the bicycle. While TSA points to Hudson’s

evidence that he inspected the handlebars and they were tight, and evidence that

neither Robert nor Leal noticed any issues with the handlebars, Leal has pointed to

evidence that the handlebars were loose at the time of her accident, three weeks and

two or three rides after purchasing the bicycle. A jury could reasonably infer that, based

on the circumstantial evidence, Hudson’s inspection of the handlebars was negligent. It

is up to a fact-finder to assess the credibility of the competing evidence. Therefore, the

court must deny TSA’s motion for summary judgment.

       B.     Strict Liability

       Indiana’s Strict Product Liability Act imposes strict liability on one who places

into the stream of commerce any product in a defective condition unreasonably

dangerous to any reasonably foreseeable user or consumer. See Ind. Code § 34-20-2-1 et

seq. TSA argues that it is entitled to summary judgment with regard to Leal’s strict

liability claim because it claims there is no evidence that the bicycle was in a defective

condition at the time it left TSA’s control. (DE # 149-1 at 9.) However, as discussed in

the preceding section, there exists a material question of fact regarding the condition of

the bicycle at the time it was sold. Therefore, TSA’s motion for summary judgment with

respect to Leal’s strict liability claim must also be denied.




                                              6
IV.      CONCLUSION

         For these reasons, the court DENIES defendant TSA’s second motion for

summary judgment (DE # 144) as moot, and DENIES defendant TSA’s amended

second motion for summary judgment (DE # 149). The court ORDERS the parties to file

a joint status report regarding their willingness to engage in a settlement conference

before a Magistrate Judge by January 23, 2019. A trial date will be set under separate

order.

                                         SO ORDERED.

         Date: January 9, 2019
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            7
